            Case 1:19-cv-00447-JMF Document 27 Filed 05/16/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN CURTIS RICE,                                       Case No.: 1:19-cv-447-JMF

                           Plaintiff,                   DECLARATION OF MARK LERNER

                v.


NBCUNIVERSAL MEDIA, LLC,

                           Defendant.



       I, MARK LERNER, hereby swear under penalty of perjury that the following is true and

correct to the best of my personal knowledge:

       1.       I am lead counsel for defendant NBCUniversal Media, LLC (“Defendant” or

“NBCUniversal”) and am duly admitted to practice law in this District.

I submit this declaration pursuant to the Court’s Order, dated May 2, 2019 (Dkt. #25).

       2.       On May 1, 2019, the night before the initial pretrial conference, Plaintiff

voluntarily dismissed this action with prejudice. (Dkt. #23.) Defendant had produced the

evidence supporting its complete license defense in mid-March, and the parties had exchanged

no further evidence in the intervening seven weeks. Instead, as set forth more fully below,

during that time, Plaintiff and his counsel failed to withdraw a central complaint allegation

despite acknowledging it to be false (Dkt. #1, Complaint ¶ 11; see Dkt. #16 at 1), failed to obey

the Mediation Referral Order’s production requirements (Dkt. #7), or respond to

communications from the Mediation Office. Then, on May 2, Plaintiff’s counsel failed to

appear at the initial pretrial conference, despite the Court’s order expressly reaffirming his

obligation to do so (Dkt. #22). Defendant submits that the totality of this unreasonable and




3215119_3
             Case 1:19-cv-00447-JMF Document 27 Filed 05/16/19 Page 2 of 5



vexatious conduct warrants sanctions pursuant to Rules 11 and 16 of the Federal Rules of Civil

Procedure, 28 U.S.C. § 1927, and the Court’s inherent authority. 1

        3.       As noted in Oliveri v. Thompson, 803 F.2d 1265, 1272 (2d Cir. 1986), cited by

Plaintiff, “‘[B]ad faith’ may be found, not only in the actions that led to the lawsuit, but also in

the conduct of the litigation.” (quoting Hall v. Cole, 412 U.S.1, 15 (1973)).

        4.       Plaintiff’s actions meet this standard. While Mr. Liebowitz states in his

Declaration (Dkt. #26) that the claim was meritorious and not in bad faith because a claim for

exceeding a license sounds in copyright infringement, the Complaint (Dkt. #1) does not allege

that Defendant exceeded the scope of a license. Rather, it alleged that “NBC did not license the

Photograph from Plaintiff for its article, nor did NBC have Plaintiff’s permission or consent to

publish the Photograph on its Website.” (Dkt. #1, Complaint ¶ 11) (emphasis added). The clear

meaning of this allegation is that there was no license at any time.

        5.       Plaintiff, however, acknowledges that there was an invoice for $200 for “online

Today show” use of the Photograph. (Dkt. #26 ¶ 5; see Dkt. #16 at 1 (referring to the “license

[Plaintiff] granted”)). A copy of the invoice is annexed hereto as Exhibit A.

        6.       Within a week after service of the Complaint, Defendant produced the invoice to

Mr. Liebowitz as evidence of the license and its valid complete defense to the claim of

copyright infringement. In response, Mr. Liebowitz did not initially advise that Plaintiff was

always aware of the license but it was only for one year and had been exceeded. Rather, he took

1
  The parties’ stipulation as to fees and costs (see Dkt. #22) does not preclude the Court from
issuing sanctions against Plaintiff. Further, while Rule 11(c)(5)(B) may prevent the Court from
issuing monetary sanctions under that rule due to the timing of its show-cause order, it does not
preclude non-monetary sanctions, nor does it preclude monetary sanctions pursuant to other
rules, statutes, or the Court’s inherent authority. See Steeger v. JMS Cleaning Services, LLC,
2018 WL 1363497, at *2 (S.D.N.Y. March 15, 2018) (Cote, J.) (affirming monetary and non-
monetary sanctions against Mr. Liebowitz under Rule 11 and its inherent authority where court
issued Rule 11 show-cause order after being informed of settlement in principle).
                                                   2
3215119_3
             Case 1:19-cv-00447-JMF Document 27 Filed 05/16/19 Page 3 of 5



the information under advisement to discuss with his client. Only subsequently did counsel take

the position that the license was for one year and had been exceeded.

        7.       At no time did Plaintiff produce any documentary evidence to support his

position—no email communications regarding the license, no similar one-year agreements with

Defendant or any other parties, nor any documentation of any kind—nor did Plaintiff ever

amend his Complaint to correct the allegation that there was no license or permission to publish

the Photograph whatsoever.

        8.       While Plaintiff now disingenuously suggests that Defendant does not “actually

have a licensing agreement to establish its defense of a license” (Dkt. #26 ¶ 5), the invoice is

clear evidence of a meeting of the minds as to “Plaintiff’s permission or consent to publish the

Photograph on its Website,” in direct contravention of the Complaint. Moreover, in the absence

of a term in an agreement, the law will assume that the term is for the duration of copyright.

P.C. Films Corp. v. MGM/UA Home Video, Inc., 138 F.3d 453, 458 (2d Cir. 1998); TV Globo

Ltda. v. Brazil Up-Date Weekly, Inc., 1999 WL 163378, at *2 (S.D.N.Y. Mar. 23, 1999).

        9.       In addition, by the time the Complaint was served, a Mediation Referral Order

had issued (Dkt. #7). Pursuant to this Order, Plaintiff was “to produce to Defendant, by the

earlier of 14 days after service of process or three business days in advance of any mediation

session, (1) copies of records sufficient to show the royalty paid the last three times the picture

at issue in this case was licensed and (2) the number of times the picture was licensed in the last

five years.” Plaintiff never produced that information, despite Defendant’s repeated requests.

        10.      Moreover, with regard to the participation in mediation, Mr. Liebowitz neglects

to note in his Declaration that he did not respond to the requests of the Mediation Office to

respond regarding the status of the matter and possible dates for mediation. Even if his client


                                                  3
3215119_3
            Case 1:19-cv-00447-JMF Document 27 Filed 05/16/19 Page 4 of 5



was unavailable in advance of the deadline for mediation, Mr. Liebowitz could have responded

to emails sent by the mediation office on March 26, 2019 and March 29, 2019 to advise the

office of the difficulty finding a date for his client or perhaps to seek an extension of the

mediation deadline or even the initial pretrial conference. Instead, Mr. Liebowitz simply did not

respond, leading to the Mediation Office closing the referral as a “refusal to participate in

mediation.”

        11.     Nonetheless, until the eve of the initial pretrial conference, Plaintiff continued to

press for settlement, despite the evidence of a valid license.

        12.     Plaintiff’s refusal to dispose of this litigation in the face of evidence of a valid

license, lack of evidence as to its purported one-year duration, failure to engage with the

Mediation Office, and insistence on settlement until the eve of the initial pretrial conference

needlessly delayed and proliferated this litigation and caused Defendant to expend fees in

defense of an untenable claim.

        13.     Counsel submits that it spent the following time 2 on this matter:

        Attorneys (partner and associate) – 25.9 hours - $12,419.50

        Paralegal – 1.3 hours - $234

This time represents time spent investigating the allegations in the complaint, producing the

license to Plaintiff, negotiating with Plaintiff, drafting and filing an answer, considering the

potential basis for an early motion for summary judgment, researching and preparing a letter to

Plaintiff regarding his obligations under Rule 11, preparing a joint letter to the Court and a case

management plan for the initial pretrial conference, preparing for the initial conference,

attending the initial conference and responding to the Court’s order to show cause in the wake


2Counsel has an alternative fee arrangement with Defendant, so this represents only standard
billable value of the time spent.
                                               4
3215119_3
            Case 1:19-cv-00447-JMF Document 27 Filed 05/16/19 Page 5 of 5



of the Plaintiff’s eleventh hour dismissal of the action and ongoing communications with the

Defendant regarding all of the foregoing.

        14.     Defendant respectfully submits to the Court’s discretion the appropriate

sanction(s) in this matter, whether monetary or non-monetary, under 28 U.S.C. § 1927, its

inherent power and Rules 11and 16 of the Federal Rules of Civil Procedure.

Dated: May 16, 2019
       New York, New York




                                              By:
                                                     Mark Lerner
                                                     Satterlee Stephens LLP
                                                     230 Park Avenue
                                                     New York, New York 10169
                                                     (212) 818-9200
                                                     mlerner@ssbb.com

                                      Attorneys for Defendant NBCUniversal Media, LLC




                                                 5
3215119_3
